Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-14, drawn to Group I, classified in 706/15.
II. Claims 15-16, drawn to Group II, classified in 706/15.
III. Claims 17-20, drawn to Group III, classified in 706/15.

The inventions are independent or distinct, each from the other because:
Inventions 1-3 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions
Group 1 is directed towards a system comprising a pair of coupling capacitors in series with one another; a fixed capacitor in parallel with the pair of coupling capacitors, and a compound Josephson junction connected to a node between the coupling capacitors of the pair of coupling capacitors, the 
Group 2 is directed a process of setting a bias line to a dc level in operation of the one or more qubits during adiabatic quantum computing (AQC) evolution, the bias line inductively coupled to at least one compound Josephson junction; applying a step to the bias line; passing the respective final state of the one or more qubits through a scalable shift register; and reading the respective final state of the one or more qubits via one or more readout devices.
Group 3 is directed a product comprising a process comprising receive a final Hamiltonian including tunable coupling terms having a number of diagonal components and a number of off-diagonal components in the computational basis; initialize a quantum processor to a first initial state; cause the quantum processor to evolve for a time period from the first initial state toward the final Hamiltonian; and read out a final state
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Frank Abramonte on 9/23/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
	Non-elected claims 15-20 have been cancelled

REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 11-14 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including a pair of coupling capacitors in series with one another; a fixed capacitor in parallel with the pair of coupling capacitors, and a compound Josephson junction connected to a node between the coupling capacitors of the pair of coupling capacitors, the compound Josephson junction responsive to a flux bias to tune a sign and a magnitude of a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amin (US 2005/0224784) teaches Josephson junction and capacitors in series and parallel (“inductance 805 represents one or more inductors in series or parallel, Josephson junction 803 is one Josephson junction or more than one Josephson junction in series or parallel, capacitor 806 represents a single capacitor or more than one capacitor in series or parallel, and impedance 804 represents one or more impedance sources in series or parallel.”, 0202).
	Esteve (US 2003/0207766) teaches Josephson junction and capacitors in series (“FIG. 1 shows schematically such a circuit portion 10, called an island, between the insulator 11 of the Josephson junction and the insulator of a series-connected capacitor 13”, 0016).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 57127034283428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/DAVID R VINCENT/Primary Examiner, Art Unit 2123